Exhibit 10.22

AMENDMENT NO. 2
TO THE SECOND AMENDED AND RESTATED
2006 LONG TERM INCENTIVE PLAN FOR
NON-EMPLOYEE DIRECTORS OF THE COOPER COMPANIES, INC.




WHEREAS, The Cooper Companies, Inc. (the “Company”) has adopted the Amended and
Restated 2006 Long Term Incentive Plan for Non-Employee Directors of the Cooper
Companies, Inc. (the “Plan”); and


WHEREAS, Section 11 of the Plan permits the Board of Directors of the Company to
amend the Plan, subject to certain limitations; and


WHEREAS, the Board of the Company desires to amend the Plan to reduce the amount
and adjust the vesting of the annual grant of restricted stock under Section
6(a) of the Plan;


NOW, THEREFORE, the Plan is hereby amended as follows:


First: The first sentence of Section 6(a) of the Plan is hereby deleted and
replaced with: “Each Annual Restricted Stock Grant presented to a Non-Employee
Director shall entitle the recipient to purchase 1,500 shares of Restricted
Stock or, in the case of the Chairman of the Board, 1,650 shares of Restricted
Stock.”;


SECOND: The first sentence of Section 7 of the Plan is hereby deleted and
replaced with: “On each November 1 each Non-Employee Director shall be granted a
Stock Option to purchase up to 4,500 shares of Stock or, in the case of the Lead
Director and/or any non-executive Chairman of the Board, as the case may be, up
to 4,950 shares of Stock.”


THIRD: The provisions of this amendment shall be effective October 24, 2012.


FOURTH: Except to the extent herein above set forth, the Plan shall remain in
full force and effect.


IN WITNESS WHEREOF, the Board of Directors of the Company has caused this
Amendment to the Plan to be executed by a duly authorized officer of the
Company.






THE COOPER COMPANIES, INC.




By:
/s/ Carol R. Kaufman    

Carol R. Kaufman
Title:
Executive Vice President, Secretary and Chief Administrative Officer























Amendment No. 2 to the Second Amended and Restated 2006 LTIP for NEDs
Adopted: October 24, 2012


